Order issued February 27, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-00452-CR
                                  No. 05-13-00453-CR
                                  No. 05-13-00454-CR
                       ________________________________________

                          FABIAN FEDRICE GARZA, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                                         ORDER

                        Before Justices FitzGerald, Fillmore, and Evans

       Based on the Court’s opinion of this date, we GRANT the October 2, 2013 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Fabian Fedrice Garza,

TDCJ No. 1840430, Estelle Unit, 264 FM 3478, Huntsville, Texas, 77320-3320.



                                                     / David Evans/
                                                     DAVID EVANS
                                                     JUSTICE